                   STEPHAN E. KYLE (SBN 158075)
               1   KYLE LAW CORPORATION
                   465 California Street, 5th Floor
               2   San Francisco, CA 94104
                   Telephone:     (415) 839-8100
               3   Facsimile:     (415) 839-8189
               4   Attorneys for Plaintiff
                   JASON EVERETT THOMPSON
               5

               6

               7
                                        IN THE UNITED STATES BANKRUPTCY COURT
               8
                                             NORTHERN DISTRICT OF CALIFORNIA
               9
                                                      SANTA ROSA DIVISION
              10

              11   In re:                                            Case No.: 11-13214-AJ
              12   DEAN GREGORY ASIMOS,                              Chapter 7
              13                         Debtor.                     Adv. Case No. 14-01018 CN
              14
                                                                     JOINT STATUS REPORT AND
              15                                                     STIPULATION TO CONTINUE
                                                                     HEARING ON STIPULATED MOTION
              16                                                     TO CONTINUE TRIAL DATE

              17   JASON EVERETT THOMPSON,

              18                         Plaintiff,

              19            v.
              20   DEAN GREGORY ASIMOS,                              Judge: Hon. Charles Novak

              21                         Defendant.
              22

              23
                            WHEREAS, on August 20, 2014, the Court entered the Scheduling Conference Order
              24
                   and Notice of Trial, which set February 18, 2015 as the initial trial date for this adversary
              25
                   proceeding [A.P. Dkt. No. 17];
              26
   Kyle
              27            WHEREAS, the Court has granted multiple continuances of the trial date and related
   Law
Corporation
              28   deadlines for discovery due to ongoing litigation between the parties in the San Francisco
                                                                   -1-
                                                      IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018     Doc# 50                   CASEEntered:
                                             Filed: 05/16/19    NO. 11-13214-AJ
                                                                         05/16/19 12:26:16       Page 1 of 2
                   Superior Court and the California Court of Appeals [A.P. Dkt. Nos. 21, 23, 25, 27, 30, 38 and
               1

               2   43], and most recently set a Status Conference for May 22, 2019 in order to address the

               3   readiness of the parties to move forward with this adversary proceeding [A.P. Dkt. No. 46].
               4
                          WHEREAS, plaintiff Jason Everett Thompson’s adversary complaint seeks a
               5
                   determination of nondischargeability of certain debts included in the Superior Court judgment,
               6
                   in whole or in part, under 11 U.S.C. § 523(a)(6), thus making the final judgment in the Superior
               7

               8   Court essential to determining whether there is any potentially dischargeable debt involved in

               9   this adversary proceeding;
              10
                          WHEREAS, the state court proceedings mentioned above have now concluded and the
              11
                   time frame within which to initiate any further appeals has now expired.
              12
                          NOW THEREFORE, the undersigned parties hereby stipulate to the foregoing recitals
              13

              14   and respectfully request that the Trial Date and related discovery and briefing deadlines be set

              15   for a date not sooner than March 2020.
              16
                                                               Respectfully submitted,
              17
                   DATED: May 16, 2019
              18
                                                               KYLE LAW CORPORATION
              19

              20                                               By /s/ Stephan E. Kyle
                                                               Stephan E. Kyle, Esq.
              21                                               Attorneys for Jason Everett Thompson
              22

              23   DATED: May 16, 2019

              24                                               Gale, Angelo, Johnson, & Pruett, P.C.
              25
                                                               By /s/ Joseph Angelo
              26                                               Joseph Angelo, Esq.
                                                               Attorneys for Dean Gregory Asimos
   Kyle
   Law
              27
Corporation
              28
                                                                  -2-
                                                     IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018    Doc# 50                   CASEEntered:
                                            Filed: 05/16/19    NO. 11-13214-AJ
                                                                        05/16/19 12:26:16      Page 2 of 2
